Execution Version

 

Exhibit 10.1

SETTLEMENT AGREEMENT

THIS SETTLEMENT AGREEMENT (“Agreement”) is effective as of July 26, 2018 (the
“Effective Date”) by and among, (i) Aceras BioMedical LLC, a Delaware limited
liability company (“Aceras”), in its capacity as Stockholder Representative for
the former stockholders (the “Stockholders”) of Huxley Pharmaceuticals, Inc., a
Delaware corporation (“Huxley”), that are a party to the SPA (as such term is
defined below), (ii) BioMarin Pharmaceutical Inc., a Delaware corporation
(“BioMarin”), and (iii) Catalyst Pharmaceuticals, Inc. (f/k/a Catalyst
Pharmaceutical Partners, Inc.), a Delaware corporation (“Catalyst”). Aceras,
BioMarin, and Catalyst may be individually referred to herein as a “Party” and
collectively referred to herein as the “Parties”.

RECITALS

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of
October 20, 2009, by and among BioMarin, Huxley, and the Stockholders (the
“Original SPA”), as amended by the First Amendment to Stock Purchase Agreement,
dated March 26, 2010 (“SPA Amendment 1”), and the Second Amendment to Stock
Purchase Agreement, dated October 26, 2012 (“SPA Amendment 2”), (the Original
SPA, as amended by SPA Amendment 1 and SPA Amendment 2, the “SPA”), the
Stockholders sold, assigned, transferred and delivered to BioMarin, and BioMarin
purchased and acquired from the Stockholders, all right, title and interest in
and to all of the issued and outstanding shares of capital stock of Huxley;

WHEREAS, pursuant to Section 1.4 of the SPA, BioMarin was obligated to make
contingent payments (the “SPA Milestone Payments”) to the Stockholders if
certain regulatory and commercial milestones (the “SPA Milestones”) were met
before April 20, 2018 (the “SPA Milestones Expiration Date”);

WHEREAS, pursuant to that certain License Agreement, dated as of October 26,
2012, as amended April 8, 2014, by and between BioMarin and Catalyst (the
“License Agreement”), BioMarin licensed to Catalyst certain technology and
granted to Catalyst certain rights previously acquired by BioMarin as part of
its acquisition of Huxley under the SPA;

WHEREAS, pursuant to Sections 3.3, 6.2, and 7.5 of the License Agreement and
Exhibit F thereto, Catalyst is obligated to satisfy BioMarin’s obligations or
allow BioMarin to satisfy its obligations to the Stockholders under the SPA that
are related to the subject matter of the License Agreement, including without
limitation, make the SPA Milestone Payments if they are required to be made
under the terms of the SPA;

WHEREAS, the SPA Milestones described in Sections 1.4(g) and 1.4(h) of the SPA
did not occur before the SPA Milestones Expiration Date, and therefore, the
related SPA Milestone Payments were not payable and have expired by their terms;

WHEREAS, disputes arose among the Parties regarding the Parties’ respective
obligations related to the SPA Milestones and SPA Milestone Payments described
in Sections 1.4(g) and 1.4(h) of the SPA, and, in order to fully resolve such
disputes, the Parties have entered into this Agreement; and

 

-1-



--------------------------------------------------------------------------------

Execution Version

 

WHEREAS, Aceras and Catalyst desire to establish two new regulatory milestones,
as further described below in this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

1.

RELATION TO OTHER AGREEMENTS

 

  1.1.

This Agreement does not amend either the SPA or the License Agreement.

 

  1.2.

The SPA continues in full force and effect in accordance with its terms and
continues to be an agreement between BioMarin and the Stockholders. The rights
granted to Catalyst under Section 5.11(b) (Noncompetition) of the SPA remain in
full force and effect, and Catalyst continues to be a third-party beneficiary of
Section 5.11(b) (Noncompetition) of the SPA.

 

  1.3.

The License Agreement continues in full force and effect in accordance with its
terms, including without limitation, Section 15.14 (Non Compete) of the License
Agreement, and continues to be an agreement between BioMarin and Catalyst.

 

2.

SETTLEMENT, DISCLAIMER, AND RELEASE

 

  2.1.

Settlement. The Parties agree that by entering into this Agreement they are
resolving all outstanding disputes concerning the Parties’ respective
obligations related to the SPA Milestones and/or SPA Milestone Payments
described in Sections 1.4(g) and/or 1.4(h) of the SPA that have arisen since the
beginning of time through the Effective Date and will take all necessary steps
to stop and abandon any presently existing efforts to continue with any such
disputes. For the avoidance of doubt, this Agreement does not limit the rights
of the Stockholders to enforce this Agreement against Catalyst if the milestones
set forth in Section 3 of this Agreement are met and the related payments set
forth in Section 3 of this Agreement are not made when due. For the avoidance of
doubt, BioMarin shall not be liable to any other Party or Third Party, and no
other Party or Third Party shall seek recourse against BioMarin, for any matter
relating to, based upon, or arising out of the milestones and milestone payments
set forth in Section 3 of this Agreement. For purposes of this Agreement, “Third
Party” means any Person other than a Party or an Affiliate of a Party.

 

  2.2.

Disclaimer. Nothing contained in this Agreement, nor any actions taken by any
Party in connection with this Agreement, shall constitute, be construed as, or
be deemed to be an admission of any kind whatsoever on the part of any of the
Parties. Each of the Parties expressly denies any fault, wrongdoing, or
liability to each other and, by entering into this Agreement, intends to avoid
potential litigation with respect to the matters covered by this Agreement.

 

-2-



--------------------------------------------------------------------------------

Execution Version

 

  2.3.

Releases.

 

  2.3.1.

Definitions. For purposes of this Agreement, “Affiliate” means, with respect to
a Party, any Person that controls, is controlled by, or is under common control
with that Party. For the purpose of this definition, “control” will refer to:
(a) the possession, directly or indirectly, of the power to direct the
management or policies of an entity, whether through the ownership of voting
securities, by contract or otherwise; or (b) the ownership, directly or
indirectly, of 50% or more of the voting securities of such entity. For purposes
of this Agreement, “Person” means an individual, corporation, partnership,
limited liability company, trust, business trust, association, joint stock
company, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.

 

  2.3.2.

Release of Certain Claims by Aceras and the Stockholders in Favor of BioMarin
and Catalyst. For and in consideration of the agreements set forth herein,
Aceras, on its own behalf and on behalf of the Stockholders, for itself, for the
Stockholders, for their Affiliates, and for each of its present and former
directors, officers, shareholders, members, managers, agents, attorneys, and
successors, and anyone claiming by or through it, (the “Huxley Parties”) do
herewith now and forever absolutely, unconditionally and irrevocably release,
indemnify and discharge BioMarin and Catalyst, and each of their present and
former Affiliates, directors, officers, shareholders, members, managers, agents,
attorneys, and successors, and anyone claiming by or through them (all of the
foregoing being referred to as the “BioMarin Released Parties” and the “Catalyst
Released Parties” respectively) from any and all claims, demands, rights,
actions, suits, proceedings, liabilities, obligations and causes of action of
any kind and nature whatsoever, fixed or contingent, known or unknown,
liquidated or unliquidated, that any of the Huxley Parties ever had, now have or
hereafter may possibly have, against the BioMarin Released Parties and the
Catalyst Released Parties based upon or by reason of any matter, cause or thing
resulting from, arising out of or incurred with respect to, or alleged to result
from, arise out of or be incurred with respect to, acts or omissions to act of
any nature and kind whatsoever by any of the BioMarin Released Parties or the
Catalyst Released Parties that both (a) occurred, in whole or in part, prior to
or as of the Effective Date of this Agreement, and (b) are based upon, or arise
out of, the SPA Milestones and/or SPA Milestone Payments described in Sections
1.4(g) and/or 1.4(h) of the SPA (the “Huxley Released Claims”). For the
avoidance of doubt, the following claims are not released hereunder: (x) claims
that are not based upon, or do not arise out of, the SPA Milestones and/or SPA
Milestone Payments described in Sections 1.4(g) and/or 1.4(h) of the SPA, and
(y) claims for enforcement of the terms of this Agreement. Each of the Huxley
Parties releases and discharges the BioMarin Released Parties and the Catalyst
Released Parties from any and all claims that relate to the Huxley Released
Claims, and they

 

-3-



--------------------------------------------------------------------------------

Execution Version

 

  specifically waive any right to become, and promise not to become, a member of
any class in any proceeding or case in which a claim or claims that relate to
the Huxley Released Claims is asserted against the BioMarin Released Parties or
the Catalyst Released Parties, arising, in whole or in part, from any event
which occurred as of and through the date of this Agreement. If any of the
Huxley Parties violate this Agreement by instituting a lawsuit or other action
that relates to the Huxley Released Claims against the BioMarin Released Parties
or the Catalyst Released Parties (other than a lawsuit to enforce this
Agreement), each of the Huxley Parties, jointly and severally, agrees that it
will pay all reasonable costs and expenses of defending against the suit
incurred by the BioMarin Released Parties or the Catalyst Released Parties,
including reasonable attorney’s fees. Each of the Huxley Parties agrees that it
will not assert or file any claim, complaint, charge, suit, or action against
any of the parties they have released hereunder relating to or arising out of
any of the Huxley Released Claims. In the event that any claim, complaint,
charge, suit, or action is asserted or filed in breach of this section
(collectively, an “Aceras Claim-In-Breach”), each affected BioMarin Released
Party or Catalyst Released Party shall be entitled to deliver this Agreement to
the court in which such suit has been brought seeking a dismissal of such suit,
and it will be a bar to such suit. Further, the party that has brought an Aceras
Claim-In-Breach shall be obligated to reimburse the BioMarin Released Party or
Catalyst Released Party against whom such suit has been brought in violation of
this section for all reasonable costs and attorney’s fees that the BioMarin
Released Party or the Catalyst Released Party incurs in investigating and
defending against such Aceras Claim-In-Breach, whether incurred by such BioMarin
Released Party or Catalyst Released Party prior to the filing of any claim in
any tribunal, or prior to any trial or hearing, or at trial, or on appeal. The
Huxley Parties acknowledge that they may hereafter discover facts different
from, or in addition to, those which such party now believes to be true with
respect to any and all of the Huxley Released Claims, and no such additional
fact shall affect the validity or enforceability of this Agreement and the
release contemplated hereby.

 

  2.3.3.

Release of Certain Claims by Catalyst in Favor of BioMarin and the Stockholders.
For and in consideration of the agreements set forth herein, Catalyst, for
itself and its Affiliates, and for each of its present and former directors,
officers, shareholders, members, managers, agents, attorneys, and successors,
and anyone claiming by or through it, (the “Catalyst Parties”) does herewith now
and forever absolutely, unconditionally and irrevocably release, indemnify and
discharge the BioMarin Released Parties and the Stockholders, and each of the
Stockholders’ present and former Affiliates, directors, officers, shareholders,
members, managers, agents, attorneys, and successors, and anyone claiming by or
through them (all of the foregoing being referred to as the “Huxley Released
Parties”) from any and all claims, demands, rights, actions, suits, proceedings,
liabilities, obligations and causes of action of any kind and nature whatsoever,
fixed or contingent,

 

-4-



--------------------------------------------------------------------------------

Execution Version

 

  known or unknown, liquidated or unliquidated, that any of the Catalyst Parties
ever had, now have or hereafter may possibly have, against the BioMarin Released
Parties and the Huxley Released Parties based upon or by reason of any matter,
cause or thing resulting from, arising out of or incurred with respect to, or
alleged to result from, arise out of or be incurred with respect to, acts or
omissions to act of any nature and kind whatsoever by any of the BioMarin
Released Parties or the Huxley Released Parties that both (a) occurred, in whole
or in part, prior to or as of the Effective Date of this Agreement, and (b) are
based upon, or arise out of, the SPA Milestones and/or SPA Milestone Payments
described in Sections 1.4(g) and/or 1.4(h) of the SPA (the “Catalyst Released
Claims”). For the avoidance of doubt, the following claims are not released
hereunder: (x) claims that are not based upon, or do not arise out of, the SPA
Milestones and/or SPA Milestone Payments described in Sections 1.4(g) and/or
1.4(h) of the SPA, and (y) claims for enforcement of the terms of this
Agreement. Each of the Catalyst Parties releases and discharges the BioMarin
Released Parties and the Huxley Released Parties from any and all claims that
relate to the Catalyst Released Claims, and they specifically waive any right to
become, and promise not to become, a member of any class in any proceeding or
case in which a claim or claims that relate to the Catalyst Released Claims is
asserted against the BioMarin Released Parties or the Huxley Released Parties,
arising, in whole or in part, from any event which occurred as of and through
the date of this Agreement. If any of the Catalyst Parties violate this
Agreement by instituting a lawsuit or other action that relates to the Catalyst
Released Claims against the BioMarin Released Parties or the Huxley Released
Parties (other than a lawsuit to enforce this Agreement), each of the Catalyst
Parties, jointly and severally, agrees that it will pay all reasonable costs and
expenses of defending against the suit incurred by the BioMarin Released Parties
or the Huxley Released Parties, including reasonable attorney’s fees. Each of
the Catalyst Parties agrees that it will not assert or file any claim,
complaint, charge, suit, or action against any of the parties they have released
hereunder relating to or arising out of any of the Catalyst Released Claims. In
the event that any claim, complaint, charge, suit, or action is asserted or
filed in breach of this section (collectively, a “Catalyst Claim-In-Breach”),
each affected BioMarin Released Party or Huxley Released Party shall be entitled
to deliver this Agreement to the court in which such suit has been brought
seeking a dismissal of such suit, and it will be a bar to such suit. Further,
the party that has brought a Catalyst Claim-In-Breach shall be obligated to
reimburse the BioMarin Released Party or Huxley Released Party against whom such
suit has been brought in violation of this section for all reasonable costs and
attorney’s fees that the BioMarin Released Party or the Huxley Released Party
incurs in investigating and defending against such Catalyst Claim-In-Breach,
whether incurred by such BioMarin Released Party or Huxley Released Party prior
to the filing of any claim in any tribunal, or prior to any trial or hearing, or
at trial, or on appeal. The Catalyst Parties

 

-5-



--------------------------------------------------------------------------------

Execution Version

 

  acknowledge that they may hereafter discover facts different from, or in
addition to, those which such party now believes to be true with respect to any
and all of the Catalyst Released Claims, and no such additional fact shall
affect the validity or enforceability of this Agreement and the release
contemplated hereby.

 

  2.3.4.

Release of Certain Claims by BioMarin in Favor of Catalyst and the Stockholders.
For and in consideration of the agreements set forth herein, BioMarin, for
itself and its Affiliates, and for each of its present and former directors,
officers, shareholders, members, managers, agents, attorneys, and successors,
and anyone claiming by or through it, (the “BioMarin Parties”) does herewith now
and forever absolutely, unconditionally and irrevocably release, indemnify and
discharge the Catalyst Released Parties and the Huxley Released Parties from any
and all claims, demands, rights, actions, suits, proceedings, liabilities,
obligations and causes of action of any kind and nature whatsoever, fixed or
contingent, known or unknown, liquidated or unliquidated, that any of the
BioMarin Parties ever had, now have or hereafter may possibly have, against the
Catalyst Released Parties and the Huxley Released Parties based upon or by
reason of any matter, cause or thing resulting from, arising out of or incurred
with respect to, or alleged to result from, arise out of or be incurred with
respect to, acts or omissions to act of any nature and kind whatsoever by any of
the Catalyst Released Parties or the Huxley Released Parties that both
(a) occurred, in whole or in part, prior to or as of the Effective Date of this
Agreement, and (b) are based upon, or arise out of, the SPA Milestones and/or
SPA Milestone Payments described in Sections 1.4(g) and/or 1.4(h) of the SPA
(the “BioMarin Released Claims”). For the avoidance of doubt, the following
claims are not released hereunder: (x) claims that are not based upon, or do not
arise out of, the SPA Milestones and/or SPA Milestone Payments described in
Sections 1.4(g) and/or 1.4(h) of the SPA, and (y) claims for enforcement of the
terms of this Agreement. Each of the BioMarin Parties releases and discharges
the Catalyst Released Parties and the Huxley Released Parties from any and all
claims that relate to the BioMarin Released Claims, and they specifically waive
any right to become, and promise not to become, a member of any class in any
proceeding or case in which a claim or claims that relate to the BioMarin
Released Claims is asserted against the Catalyst Released Parties or the Huxley
Released Parties, arising, in whole or in part, from any event which occurred as
of and through the date of this Agreement. If any of the BioMarin Parties
violate this Agreement by instituting a lawsuit or other action that relates to
the BioMarin Released Claims against the Catalyst Released Parties or the Huxley
Released Parties (other than a lawsuit to enforce this Agreement), each of the
BioMarin Parties, jointly and severally, agrees that it will pay all reasonable
costs and expenses of defending against the suit incurred by the Catalyst
Released Parties or the Huxley Released Parties, including reasonable attorney’s
fees. Each of the BioMarin Parties agrees that it will not assert or file any
claim, complaint, charge, suit, or action against any of the parties they have

 

-6-



--------------------------------------------------------------------------------

Execution Version

 

  released hereunder relating to or arising out of any of the BioMarin Released
Claims. In the event that any claim, complaint, charge, suit, or action is
asserted or filed in breach of this section (collectively, a “BioMarin
Claim-In-Breach”), each affected Catalyst Released Party or Huxley Released
Party shall be entitled to deliver this Agreement to the court in which such
suit has been brought seeking a dismissal of such suit, and it will be a bar to
such suit. Further, the party that has brought a BioMarin Claim-In-Breach shall
be obligated to reimburse the Catalyst Released Party or Huxley Released Party
against whom such suit has been brought in violation of this section for all
reasonable costs and attorney’s fees that the Catalyst Released Party or Huxley
Released Party incurs in investigating and defending against such BioMarin
Claim-In-Breach, whether incurred by such Catalyst Released Party or Huxley
Released Party prior to the filing of any claim in any tribunal, or prior to any
trial or hearing, or at trial, or on appeal. The BioMarin Parties acknowledge
that they may hereafter discover facts different from, or in addition to, those
which such party now believes to be true with respect to any and all of the
BioMarin Released Claims, and no such additional fact shall affect the validity
or enforceability of this Agreement and the release contemplated hereby.

 

3.

CATALYST MILESTONES

 

  3.1.

Milestone Payments. Catalyst shall directly pay to the Stockholders any payment
that may become due to the Stockholders pursuant to the provisions of this
Section 3.1 within thirty (30) days of the date such payment becomes due as
provided herein, and each Stockholder shall receive only that portion of each
contingent payment that is the product of (A) the aggregate amount payable to
the Stockholders, and (B) the earnout percentage set forth opposite such
Stockholder’s name on Exhibit 3.2 to this Agreement. All payments to the
Stockholders under this Section 3.1 are one-time payments, and once a payment is
triggered under a subsection of this Section 3.1, no further or other payment
shall be triggered under such subsection, regardless of the number of times the
described event occurs. For the sake of clarity, in no event will the total
amount payable under this Section 3.1 exceed an aggregate of Two Million Dollars
(US $2,000,000).

 

  3.1.1.

Execution. Upon execution of this Agreement, Catalyst shall pay to the
Stockholders an aggregate of One Million Dollars (US $1,000,000).

 

  3.1.2.

NDA Approval. Upon first receipt of an approval by Catalyst or any Affiliate or
Sublicensee (as such term is defined in the SPA) of Catalyst of an NDA (as such
term is defined in the SPA) for a Product (as such term is defined in the SPA),
Catalyst shall pay to the Stockholders an aggregate of One Million Dollars (US
$1,000,000).

 

-7-



--------------------------------------------------------------------------------

Execution Version

 

4.

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

  4.1.

Representations and Warranties by Each Party. Each Party represents and
warrants, and covenants, as applicable, to the other Parties as of the Effective
Date that:

 

  (a)

Organization; Power and Authority. Such Party (i) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and (ii) has the power, authority and legal right, and is free to enter into
this Agreement and, in so doing, will not violate any other agreement to which
such Party is a party as of the Effective Date, or conflict with the rights
granted to any Third Party;

 

  (b)

Due Execution. This Agreement has been duly executed and delivered on behalf of
such Party and constitutes a legal, valid, and binding obligation of such Party
and is enforceable against it in accordance with its terms, subject to the
effects of bankruptcy, insolvency, or other laws of general application
affecting the enforcement of creditor rights and judicial principles affecting
the availability of specific performance and general principles of equity;

 

  (c)

Authorization. Such Party has taken all action necessary to authorize the
execution and delivery of this Agreement;

 

  (d)

Consents. Such Party has obtained all necessary consents, approvals, and
authorizations of all regulatory authorities and other Third Parties required to
be obtained by such Party in connection with the execution and delivery of this
Agreement and the performance of its obligations hereunder;

 

  (e)

No Litigation. There is no action or proceeding pending or, to the knowledge of
such Party, threatened that could reasonably be expected to impair or delay the
ability of such Party to perform its obligations under this Agreement; and

 

  (f)

No Conflicts. The execution and delivery of this Agreement and the performance
of such Party’s obligations hereunder (i) do not and will not conflict with or
violate any requirement of Applicable Law or any provision of the articles of
incorporation, bylaws, limited partnership agreement, or any similar instrument
of such Party, as applicable, in any material way, and (ii) do not and will not
conflict with, violate or breach, or constitute a default or require any consent
under, any contractual obligation or court or administrative order by which such
Party is or will be bound.

 

  4.2.

Representations and Warranties by Aceras. Aceras represents and warrants to each
of BioMarin and Catalyst as of the Effective Date that:

 

-8-



--------------------------------------------------------------------------------

Execution Version

 

  (a)

Authority to Bind the Stockholders. Aceras has the power, authority and legal
right to bind the Stockholders pursuant to any section of this Agreement under
which Aceras agrees to anything on behalf of the Stockholders.

 

  (b)

No Withholding Required. No U.S. federal income tax withholding is required for
the payment that Catalyst is required to make to the Stockholders under
Section 3.1.1 of this Agreement. Further, the Stockholders shall provide
Catalyst with updated W-9s and W-8BENs, as applicable, if and when a second
payment becomes due to the Stockholders under Section 3.1.2 of this Agreement.
In that regard, Aceras agrees, if it is asserted by the Internal Revenue Service
(“IRS”) that Catalyst was obligated to withhold on any payments made under
Section 3.1 of this Agreement and to remit such amounts to the IRS, it will
indemnify Catalyst for any amounts that Catalyst becomes obligated to remit to
the IRS (including any applicable interest and penalties) relating to such
payments.

 

5.

TERM

 

  5.1.

Term. The term of this Agreement will commence as of the Effective Date and will
continue indefinitely.

 

6.

GENERAL PROVISIONS

 

  6.1.

Assignment. No Party may assign its rights and obligations under this Agreement
without the prior written consent of the other Parties, except that: (a) any
Party may assign its rights and obligations under this Agreement in whole or in
part to one or more of its Affiliates without the consent of the other Parties;
and (b) any Party may assign this Agreement in connection with a change of
control transaction or sale of substantially all the assets to which this
Agreement relates; provided, that any such permitted assignee assumes all
obligations of its assignor under this Agreement. The assigning Party will
provide the other Parties with prompt written notice of any such assignment. No
permitted assignment will relieve the assignor of liability for its obligations
hereunder. Any attempted assignment in contravention of the foregoing will be
void.

 

  6.2.

Severability. Should one or more of the provisions of this Agreement become void
or unenforceable as a matter of law, then such provision will be ineffective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of this Agreement, and the Parties agree to substitute a valid and
enforceable provision therefor which, as nearly as possible, achieves the
desired economic effect and mutual understanding of the Parties under this
Agreement.

 

  6.3.

Governing Law; Disputes.

 

  6.3.1.

Governing Law. This Agreement will be governed by and construed under the laws
in effect in the State of New York, United States of America, without giving
effect to any conflicts of laws provision thereof or of any other jurisdiction
that would produce a contrary result.

 

-9-



--------------------------------------------------------------------------------

Execution Version

 

  6.3.2.

Disputes.

 

  (a)

Arbitration. Any dispute arising under this Agreement or other legal proceeding
relating to this Agreement or the enforcement of any provision of this Agreement
shall be finally resolved by binding arbitration administered by JAMS pursuant
to JAMS Streamlined Arbitration Rules and Procedures then in effect (the “JAMS
Rules”), and judgment on the arbitration award may be entered in any court
having jurisdiction thereof. The arbitration shall be conducted by a single,
neutral arbitrator who shall have experience with respect to the matter(s) to be
arbitrated. If, within thirty (30) days after initiation of arbitration, the
Parties are unable to agree on a single arbitrator, the arbitrator shall be
appointed by JAMS. The place of arbitration shall be New York City, New York.
Any Party may apply to the arbitrator for interim injunctive relief until the
arbitration award is rendered or the controversy is otherwise resolved. Nothing
contained herein shall be construed to permit the arbitrator to award punitive,
exemplary or similar damages. Each Party shall bear its own costs and expenses
and attorneys’ fees and an equal share of the arbitrators’ fees and any
administrative fees of arbitration. Except to the extent necessary to confirm an
award or as may be required by law, neither a Party nor an arbitrator may
disclose the existence, content, or results of an arbitration without the prior
written consent of all Parties. In no event shall an arbitration be initiated
after the date when commencement of a legal or equitable proceeding based on the
dispute, controversy or claim would be barred by the applicable New York statute
of limitations. The Parties further agree that any payments made pursuant to
this Agreement pending resolution of the dispute shall be refunded if the
arbitrator determines that such payments are not due.

 

  6.4.

Waivers and Amendments. The failure of any Party to assert a right hereunder or
to insist upon compliance with any term or condition of this Agreement will not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other Parties. No waiver will be
effective unless it has been given in writing and signed by the Party giving
such waiver. No provision of this Agreement may be amended or modified other
than by a written document signed by authorized representatives of each Party.

 

  6.5.

Relationship of the Parties. Nothing contained in this Agreement will be deemed
to constitute a partnership, joint venture, or legal entity of any type between
the Parties, or to constitute one Party as the agent of the other. Moreover,
each Party agrees not to construe this Agreement, or

 

-10-



--------------------------------------------------------------------------------

Execution Version

 

  any of the transactions contemplated hereby, as a partnership for any tax
purposes. Each Party will act solely as an independent contractor, and nothing
in this Agreement will be construed to give any Party the power or authority to
act for, bind, or commit the other Parties.

 

  6.6.

Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.

 

  6.7.

Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when:
(a) delivered by hand (with written confirmation of receipt); or (b) when
received by the addressee, if sent by an internationally recognized overnight
delivery service (receipt requested), in each case to the appropriate addresses
set forth below (or to such other addresses as a Party may designate by written
notice):

If to Aceras:

Aceras BioMedical, LLC

325 East 41st Street, Suite 107

New York, NY 10017

Attention: Matthew Wyckoff, M.D.

If to BioMarin:

BioMarin Pharmaceutical, Inc.

105 Digital Drive

Novato, Ca 94949

Attention: G. Eric Davis, Esq., EVP & General Counsel

If to Catalyst:

Catalyst Pharmaceuticals, Inc.

355 Alhambra Circle, Suite 1250

Coral Gables, FL 33131

Attention: Patrick J McEnany, CEO

 

  6.8.

No Third Party Beneficiary Rights. Except as expressly provided in this
Agreement, this Agreement is not intended to and will not be construed to give
any Third Party any interest or rights (including, without limitation, any Third
Party beneficiary rights) with respect to or in connection with any agreement or
provision contained herein or contemplated hereby.

 

-11-



--------------------------------------------------------------------------------

Execution Version

 

  6.9.

Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties as to the subject matter hereof and supersede all
proposals, oral or written, and all other prior communications between the
Parties with respect to such subject matter.

 

  6.10.

Headings. The headings to the Sections hereof are not a part of this Agreement,
but are merely for convenience to assist in locating and reading the several
Sections hereof.

 

  6.11.

Interpretation. Except where the context expressly requires otherwise, (a) the
use of any gender herein will be deemed to encompass references to either or
both genders, and the use of the singular will be deemed to include the plural
(and vice versa), (b) the words “include”, “includes” and “including” will be
deemed to be followed by the phrase “without limitation”, (c) the word “will”
will be construed to have the same meaning and effect as the word “shall,” (d)
any definition of or reference to any agreement, instrument or other document
herein will be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (e) any reference herein to any Person will be construed to
include the Person’s successors and permitted assigns, (f) the words “herein”,
“hereof” and “hereunder,” and words of similar import, will be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (g) unless otherwise specified, all references herein to Sections will
be construed to refer to Sections of this Agreement, (h) the word “notice” means
notice in writing (whether or not specifically stated) and will include notices,
consents, approvals and other written communications contemplated under this
Agreement, (i) provisions that require that a Party, the Parties or any
committee hereunder “agree,” “consent” or “approve” or the like will require
that such agreement, consent or approval be specific and in writing, whether by
written agreement, letter, approved minutes or otherwise (but excluding e-mail
and instant messaging), (j) references to any specific law, rule or regulation,
or article, section or other division thereof, will be deemed to include the
then-current amendments thereto or any replacement or successor law, rule or
regulation thereof and (k) the term “or” will be interpreted in the inclusive
sense commonly associated with the term “and/or.”

 

  6.12.

Cumulative Remedies. No remedy referred to in this Agreement is intended to be
exclusive, but each will be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under law.

 

  6.13.

Waiver of Rule of Construction. Each Party has had the opportunity to consult
with counsel in connection with the review, drafting and negotiation of this
Agreement. Accordingly, any rule of construction that any ambiguity in this
Agreement will be construed against the drafting Party will not apply.

 

-12-



--------------------------------------------------------------------------------

Execution Version

 

  6.14.

Counterparts. The Agreement may be executed in two or more counterparts,
including by facsimile or PDF signature pages, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

[Signatures on next page]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives as of the Effective
Date.

 

ACERAS BIOMEDICAL, LLC

On Behalf of Itself and for All Stockholders

By:  

/s/ John Liatos

  Name:   John Liatos   Title:   Member   Date:   July 27, 2018

 

BIOMARIN PHARMACEUTICAL INC. By:  

/s/ G. Eric Davis

  Name:   G. Eric Davis   Title:   EVP, General Counsel   Date:   July 26, 2018

 

CATALYST PHARMACEUTICALS, INC. By:  

/s/ Patrick J. McEnany

  Name:   Patrick J. McEnany   Title:   Chairman, President and CEO   Date:  
July 27, 2018

 

Signature Page to Aceras-BioMarin-Catalyst Settlement Agreement



--------------------------------------------------------------------------------

EXHIBIT 3.2

 

Stockholder Name

  Earnout
Percentage   Aceras BioMedical, LLC     92.5%   Richard Stewart     5.25%  
Anthony Clarke         2.25%   TOTALS:     100.00%  